     Case 2:18-cv-09859-MLCF-JCW Document 17 Filed 12/06/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


MARTEL D. BAILEY                          *       CIVIL ACTION NO. 18-9859
                                          *
VERSUS                                    *       JUDGE MARTIN L.C. FELDMAN
                                          *
LIFE INSURANCE COMPANY OF                 *       MAGISTRATE JUDGE JOSEPH
NORTH AMERICA                             *       C. WILKINSON
*     *   *    *   *    *                 *       *     *   *   *    *    *


                                        ORDER

       Considering the above and foregoing Joint Motion:

       IT IS HEREBY ORDERED that all claims in the captioned matter be and are

hereby dismissed, with prejudice.

                                    6th day of _________________,
       New Orleans, Louisiana this ____           December        2019.




                                    UNITED STATES DISTRICT COURT JUDGE
